Citation Nr: 0808995	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for carpel tunnel syndrome of the right wrist.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In October 2003, the RO granted service 
connection for carpel tunnel syndrome of the right wrist and 
assigned a rating of 10 percent.  The veteran filed a timely 
appeal with respect to this initial rating.  During that 
appeal, the veteran filed a claim for an increased evaluation 
for her service-connected cervical spine disability.  In 
September 2005, the RO continued the veteran's 20 percent 
disability rating.  The veteran filed a timely appeal with 
respect to this decision.


FINDINGS OF FACT

1.  During the entire length of the appeal period, the 
veteran's carpal tunnel syndrome (CTS) of the right wrist has 
been manifested by occasional pain and tingling that comes 
and goes depending on her activities, which is largely 
sensory in nature.

2.  There is no evidence that the veteran's right wrist CTS 
produces moderate or severe incomplete paralysis or complete 
paralysis of the median nerve.  Specifically, there is no 
marked limitation of motion or deformity of the wrist, hand, 
or fingers.

3.  Over the course of the appeal, the veteran's degenerative 
disc disease of the cervical spine has been manifested by 
flexion limited to between 30 and 45 degrees; extension to 
limited to between 25 and 30 degrees; lateral flexion to the 
right limited to between 25 and 35 degrees; lateral flexion 
to the left limited to between to 25 and 35 degrees; 
rotation to the right limited to between to 50 and 80 
degrees; and, rotation to the left limited to between to 50 
and 70 degrees.  This makes for a combined range of motion 
of the cervical spine between 205 and 305 degrees.
4.  The record does not reveal that the veteran suffers 
incapacitating episodes requiring physician-prescribed bed 
rest due to her cervical spine disability.  Nor does it 
confirm ankylosis of the spine (favorable or unfavorable); 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or, evidence of 
vertebral body fracture.

5.  There is no evidence of objective neurological symptoms 
associated with the veteran's cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the right wrist are not 
met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8515 (2007).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine are not met 
at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004 and December 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for higher ratings.  The 2004 notice 
in particular delineated the information and evidence that VA 
would seek to provide and the information and evidence that 
the veteran was expected to provide, providing examples of 
each.  The veteran also was instructed to submit any evidence 
in her possession that pertained to her claim.  

Together, the notices informed the veteran that she needed to 
submit information or evidence demonstrating a worsening or 
increase in severity of her disabilities and essentially the 
effect that worsening has on her employment and daily life.  
Additionally, the 2006 notice informed her that the 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent, depending on the disability involved and 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

Although fully compliant notice was delivered after the 
initial denials of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in 
February 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of her claims and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.

Disability Evaluations

The veteran seeks higher evaluations for two of her service-
connected disabilities.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).   In deciding the 
veteran's carpel tunnel claim, which is the appeal of an 
initial rating, the Board will consider the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether she is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  

Referable to the veteran's cervical spine claim, the current 
level of disability is of primary concern and the more recent 
evidence is generally the most relevant in such a claim, as 
it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  That being said, given unintended delays during the 
appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  Accordingly, the Board also 
will consider whether staged ratings are necessary.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Carpel Tunnel Syndrome of the Right Wrist 

Service connection was established for carpal tunnel syndrome 
(CTS) of the right wrist by rating decision in October 2003.  
The award was made effective in October 2000 and was 
evaluated as 10 percent disabling under DC 8515, the code 
describing paralysis of the median nerve.  As the medical 
evidence confirms involvement of this nerve only (to the 
exclusion of the radial and ulnar nerves), DC 8515 is 
appropriate.  See electromyograph (EMG) dated in November 
2002.  The veteran's appeal relates to this initial rating.

Under DC 8515, ratings differ on the level of severity and 
the determination of which limb is involved, the major or the 
minor.  In this veteran's case, the major limb is at issue.  
The veteran's 10 percent evaluation is based on mild 
incomplete paralysis of the median nerve.  38 C.F.R. 
§ 4.124a, DC 8515.  The higher, 30 percent disability rating 
is warranted for moderate incomplete paralysis, whereas a 50 
percent disability rating is warranted for severe incomplete 
paralysis.  The maximum 70 percent disability rating is 
warranted for complete paralysis of the median nerve.  Id.

"Complete paralysis" of the median nerve produces 
manifestations such as the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, an inability to make a 
fist, the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Throughout the course of the appeal, the veteran has 
undergone two VA examinations referable to CTS and has sought 
treatment through VA and private sources for her disability.  
Her written statements have also been considered.  In all, 
the evidence of record does not support an initial rating in 
excess of 10 percent for her right wrist disability.  

In her December 2001 VA examination, the veteran presented 
with complaints of tingling, numbness, and weakness of the 
hand.  Objective examination revealed more than full range of 
motion in terms of dorsiflexion and ulnar deviation, without 
pain or decrease in strength.  Her palmar flexion was only 
slightly limited to 75 degrees, out of a normal 80 degrees, 
again without pain.  She had a negative Tinel's sign, 
indicating the lack of tingling sensation over the nerve.  
These objective findings of only slightly limited range of 
motion and no objective weakness, do not represent greater 
than mild nerve paralysis.  

Upon arrival for a November 2002 EMG, the veteran reported 
some tingling, but denied weakness.  The nerve conduction 
study confirmed median nerve involvement across the wrist.  
Though private and VA records date from then on, the next 
indication of treatment is in January 2004, when an EMG was 
ordered to assess the progression of the veteran's CTS.  At 
that time, she reported that she had increased numbness.  The 
diagnostic testing showed slight worsening, but confirmed 
that there was no ongoing denervation.  Thus, her symptoms 
can be classified as largely sensory, in the form of tingling 
and numbness.

The veteran's CTS diagnosis continued to be carried forward 
in her outpatient clinical records.  See, e.g., problem list 
in June 2005 annual exam note.  At no point in these records 
was a deformity of the wrist, hand, or fingers noted.  It 
appears that in November 2005, she experienced a worsening of 
symptoms referable to her wrist, specifically related to her 
occupation and her inability to wear her wrist splint at 
work.  Her symptoms included her wrist feeling "really 
numb."  A positive Tinel's test for tingling was noted in 
early March 2006.  By the end of the month, however, the 
veteran reported having less tingling since her previous 
visit, to the point where she reported that her symptoms 
"basically went away."  The clinical records from that 
point through February 2007 (the last treatment note of 
record) are silent for further exacerbations of wrist pain or 
tingling. 

The veteran underwent additional VA examination in January 
2007.  At that time, she reported tingling and numbness, as 
well as weakness.  She indicated that she had trouble holding 
surgical instruments in her job.  Objective examination, 
however, revealed that she had full range of motion of her 
wrist, without pain and with full strength.  There as no 
weakness appreciated on exam.  The physician noted that she 
was able to tie her shoes and negotiate buttons without 
trouble.  She had full movement of her fingers.  Sensory 
dysfunction was noted, given a positive Phalen's sign for 
tingling. 

On the whole, the evidence confirms that the veteran's 
symptoms referable to her right wrist are occasional pain and 
tingling that come and go depending on her activities.  There 
is no evidence of a deformity of the wrist, hand, or fingers 
indicative of complete paralysis.  Indeed, she has full 
movement of her fingers, hand, and wrist.  Thus, her symptoms 
are considered largely sensory.  While her disability 
certainly affects her wrist, especially given her chosen 
profession, her current 10 percent evaluation for the 
disability adequately accounts for the mild paralysis she 
experiences.  The criteria for a rating in excess of 10 
percent for the veteran's CTS of the right wrist have not 
been met at any point during the appellate period.  A higher 
initial rating is not warranted.

Degenerative Disc Disease of the Cervical Spine 

Service connection was established for degenerative disc 
disease of the cervical spine by rating decision in March 
2002 and was evaluated as 20 percent disabling on the basis 
of limitation of motion of the cervical spine.  The veteran 
applied for an increased evaluation in December 2004.   In 
the September 2005 rating decision on appeal, the 20 percent 
rating was continued under DC 5243, the code for 
intervertebral disc syndrome (IDS).  

The rating criteria found in DC 5243 provide that 
preoperative or postoperative IDS is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).  Alternatively, the disability 
may be rated under the General Rating Formula for Diseases 
and Injuries of the Spine, which rates solely based on 
limitation of motion.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007), Note (1).  

Though the veteran contends that she has continuous neck 
pain, she also describes limited episodes of increased 
symptoms (flare-ups), which occur with turning her head or 
with prolonged standing at her job.  Regardless, these 
reports of attacks do not meet the level of "incapacitating 
episode" as defined by the criteria.  The veteran does not 
state at any time in the record that she was prescribed bed 
rest for episodes of pain sufficient to render her 
incapacitated, or that she has required extensive treatment 
because of these attacks.  Nor do the clinical records 
confirm such treatment.  Therefore, evaluation under this 
first method is not appropriate.

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  

Referable to chronic orthopedic manifestations, spine 
disorders are rated under the General Rating Formula for 
Diseases and Injuries of the Spine, largely based on ranges 
of motion and the limitations thereof.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the rating 
criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine and a 40 percent rating for 
unfavorable ankylosis of the entire cervical spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5) (2007).  In this case, there 
is no medical evidence establishing ankylosis of any portion 
of the veteran's spine, and there are none of the above 
symptoms indicative of unfavorable ankylosis.  Therefore, 
the criteria for a 100 or 40 percent rating are not met.  

The criteria for a 30 percent rating are forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Range of motion testing was conducted during the veteran's 
January 2005 VA examination.  Flexion was limited to 30 
degrees.  Extension was limited to 25 degrees.  Lateral 
flexion to the right and left were both limited to 25 
degrees.  Rotation to the right and left were both limited 
to 50 degrees.  These figures make for a combined range of 
motion of the cervical spine of 205 degrees.  The concurrent 
x-ray revealed some joint space narrowing; however, no 
vertebral body fractures were evident.  Based on the 
schedule, this would warrant at most a 20 percent rating 
(flexion greater than 15 degrees but not greater than 30 
degrees). 

Similar testing in February 2006 revealed an increase of 
five degrees in right lateral motion, as well as increases 
of five degrees bilaterally in rotation.  Flexion and 
extension were not measured.  They were, however, when the 
veteran underwent additional VA examination in January 2007.  
Each of her ranges of motion had improved.  Flexion was 
normal at 45 degrees.  Extension was limited to 30 degrees.  
Right and left lateral flexion were each limited to 35 
degrees.  Rotation to the right was normal at 80 degrees.  
Rotation to the left was limited to 70 degrees.  The 
combined range of motion of the cervical spine, then, was 
305 degrees.  It was noted that the veteran had normal 
curvature of the spine.  Given the above criteria, these 
findings would only warrant a 10 percent rating (combined 
range of motion greater than 170 degrees but not greater 
than 335 degrees).

Even giving the veteran the benefit of the doubt based on 
the earlier (January 2005) findings, the rating for her 
orthopedic manifestations would be no higher than 20 
percent, and importantly, the same as what is already 
assigned.

Referable to the associated objective neurologic 
manifestations, the emphasis here is on the word 
"objective."  Although the veteran has presented with 
complaints of neurological symptoms (i.e., weakness of the 
upper extremities and radiating pain), there is no objective 
evidence of neurologic impairment directly associated with 
the cervical disability.  

The veteran carries a diagnosis of carpel tunnel syndrome in 
both upper extremities which has caused a tingling sensation 
and pain.  This syndrome has been consistently found to be 
separate and apart from her cervical spine disability.  EMG 
studies in November 2002, January 2004, and February 2005, 
confirmed that there was no evidence of cervical 
radiculopathy.  Furthermore, when referenced in the 
subsequent medical evidence, all upper extremity pain and 
tingling is associated with her carpel tunnel syndrome.  The 
Board finds no objective evidence of a neurological 
component to the veteran's service-connected cervical spine 
disability.  Therefore, based on the lack of such 
symptomatology in this case, a separate rating based on 
neurological findings cannot be assigned.  

With that, the veteran's orthopedic manifestations warrant a 
20 percent rating, and there are no neurologic 
manifestations.  This would not combine to a rating higher 
than her existing rating currently affords her.  
Alternatively, to rate the disability based solely on the 
General Rating Formula for Diseases and Injuries of the 
Spine, the result would be the same - a single 20 percent 
rating.  In all, the preponderance of the evidence is found 
to be against the veteran's claim.  A rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
carpel tunnel syndrome of the right wrist is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




























 Department of Veterans Affairs


